DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 11 simply recites that it is program logic implemented in the control unit, which carries out the definition of the pixel range on the basis of the at least one image previously taken by the imaging device claimed in independent claim 9.  In other words, the only additional limitation in claim 11 with respect to claim 9 from which it depends is that program logic implemented in the control unit causes the control unit to perform the action.  This is inherent as whatever causes the control unit to perform the claimed pixel range definition can read on “program logic”.  Therefore, claim 11 does not further limit claim 9. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2015/0326784 A1).
Regarding claim 1, Hayashi discloses 
A method for reading an image sensor (2) in an imaging device (1), wherein the imaging device has optics (20), with which the imaging device focuses on objects (9), the image sensor has a plurality of sensor lines and each sensor line comprises a plurality of pixel elements ([0073]), the method comprising: 
defining a pixel range  comprising at least one section of at least one of the plurality of sensor lines (Output pixel area is set to cover the particular inspection part of the work 9 in the second mode; [0062]; S5), 
focusing the optics on a measurement plane in an imaging area (The inherent plane being imaged by the imaging device; fig. 1); 
moving the objects through the imaging area ([0028]; fig. 1), 
wherein, as the objects move through the imaging area (The motion of the work is never stopped; [0026]), a reading of at least a portion of the objects along the measurement plane by the image sensor is limited to pixel elements in the pixel range (The output pixel area is set to cover the particular inspection part of the work; [0062]), and 
wherein the pixel range is defined on a basis of at least one image previously taken by the imaging device (The pixel range is switched based on whether a moving object is detected at S4.  A moving object is detected based on image analysis; [0060]; Specifically, a smaller region is used to determine if the moving object is detected and then if a moving object is detected a larger region is used.).

Regarding claim 2, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the pixel range comprises at least one entire sensor line (figs. 3A, 3B extract pixel ranges 201 which include entire sensor lines spanning the entire image sensing area 200.). 

Regarding claim 5, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the pixel range comprises at least one of a contiguous section of the image sensor (The pixel range may include the whole of the work 9; [0062]) or two or more pixel subranges that are spatially separated from one another. 

Regarding claim 6, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the defined pixel range is adapted to a moving position of at least one object (The work 9 is continuously moved through the system; [0026]; Therefore the defined pixel range (whole or particular inspection part; [0062])) is adapted to a moving position of at least one object as claimed.).

Regarding claim 7, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the defined pixel range is dynamically changed (If the defined pixel range is set to cover the particular inspection part of the work 9, if the particular inspection part of the work 9 changes, the defined pixel range will also change.  Therefore, the defined pixel range is dynamically changed according to the inspection part of the work 9 as claimed; [0062]).

wherein the defined pixel range for detecting a surface of a moving object is dynamically changed (If the defined pixel range is set to cover the particular inspection part of the work 9, if the particular inspection part of the work 9 changes, the defined pixel range will also change.  Therefore, the defined pixel range is dynamically changed according to the inspection part of the work 9 as claimed; [0062]). 

Regarding claim 9, Hayashi discloses 
An imaging device comprising:
at least one image sensor (2) comprising a plurality of sensor lines, wherein each of the plurality of sensor lines comprises a plurality of pixel elements ([0073]),
optics (20), with which the imaging device focuses on a measurement plane in an imaging area (The inherent plane containing the work 9 being imaged by the imaging device; fig. 1),
a path (30a; fig. 1) along which objects are movable so that at least portions of the objects are arranged in the measurement plane ([0028]) ; and
a control unit (21; [0046]) configured to read values recorded by the pixel elements of the image sensor ([0039], [0054]),
wherein the control unit defines a pixel range comprising at least one section of the image sensor, the pixel range comprising at least a section of at least one of the plurality of sensor lines (Output pixel area is set to cover the particular inspection part of the work 9 in the second mode; [0062]; S5), 
wherein the reading of the image sensor by the control unit is limited to pixel elements in the pixel range (The output pixel area is set to cover the particular inspection part of the work; [0062]), and 
wherein the pixel range is defined on a basis of at least one image previously taken by the imaging device (The pixel range is switched based on whether a moving object is detected at S4.  A moving object is detected based on image analysis; [0060]; Specifically, a smaller region is used to determine if the moving object is detected and then if a moving object is detected a larger region is used.).

Regarding claim 10, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein the pixel range comprises at least one entire sensor line (figs. 3A, 3B extract pixel ranges 201 which include entire sensor lines spanning the entire image sensing area 200.). 

Regarding claim 11, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein a program logic is implemented in the control unit ([0046]), which defines the pixel range on the basis of the at least one image previously taken by the imaging device (The pixel range is switched based on whether a moving object is detected at S4.  A moving object is detected based on image analysis; [0060]; Specifically, a smaller region is used to determine if 

Regarding claim 13, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein the pixel range is definable as at least one of a contiguous section of the image sensor (The pixel range may include the whole of the work 9; [0062]) or two or more mutually spatially separate pixel subranges. 

Regarding claim 14, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein the defined pixel range is dynamically changeable (If the defined pixel range is set to cover the particular inspection part of the work 9, if the particular inspection part of the work 9 changes, the defined pixel range will also change.  Therefore, the defined pixel range is dynamically changed according to the inspection part of the work 9 as claimed; [0062]).

Regarding claim 15, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein the defined pixel range is adapted to a moving position of at least one object (The work 9 is continuously moved through the system; [0026]; Therefore the defined pixel range (whole or particular inspection part; [0062]) is adapted to a moving position of at least one object as claimed.).

wherein the defined pixel range for detecting a surface of a moving object is dynamically changeable (If the defined pixel range is set to cover the particular inspection part of the work 9, if the particular inspection part of the work 9 changes, the defined pixel range will also change.  Therefore, the defined pixel range is dynamically changed according to the inspection part of the work 9 as claimed; [0062]). 

 Regarding claim 17, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the plurality of sensor lines comprise linearly arrange pixel elements (horizontal lines; [0073]). 

Regarding claim 18, Hayashi discloses everything claimed as applied above (see claim 1), in addition, Hayashi discloses, wherein the plurality of sensor lines comprises individually readable pixel elements ([0073]; pixels are selected in units of horizontal lines; [0039]; A particular pixel is selected from the pixels of the image sensor.)). 

Regarding claim 19, Hayashi discloses everything claimed as applied above (see claim 9), in addition, Hayashi discloses, wherein the plurality of sensor lines comprise linearly arrange pixel elements (horizontal lines; [0073]). 
 
wherein the plurality of sensor lines comprises individually readable pixel elements ([0073]; pixels are selected in units of horizontal lines; [0039]; A particular pixel is selected from the pixels of the image sensor.)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Amano et al. (US 2018/0262696 A1) hereinafter referenced as Amano.

Regarding claim 12, Hayashi discloses everything claimed as applied above (see claim 9), however, Hayashi, fails to explicitly disclose an external controller receives parameters for defining a pixel range.  However, the examiner maintains that it was well known in the art to provide this, as taught by Amano. 
In a similar field of endeavor, Amano discloses wherein the control unit (52A, 54B) has an interface with an external controller (input unit 55) via which the external controller receives parameters for defining the pixel range (The reading 
Hayashi teaches automatically defining a pixel range.  Amano teaches automatically defining a pixel range with an option to manually define a pixel range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayashi to achieve the predictable result of allowing the user the option to manually select the pixel range in order to more precisely select a pixel range.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/1/2022